             Case 1:20-cv-00793-GLR Document 1 Filed 03/27/20 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF MARYLAND

JOSEPH COURTOCK                                        )
                                                       )
                               Plaintiff,              )
                                                       )
       vs.                                             )       CA #
                                                       )
METROPOLITAN LIFE                                      )
INSURANCE COMPANY                                      )
                                                       )
                               Defendant.              )

                               COMPLAINT FOR
                       DISABILITY BENEFITS UNDER ERISA
                                 JURISDICTION AND VENUE

       1.       Plaintiff’s claims against Defendant are filed pursuant to the provisions of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et. seq. (herein

“ERISA”).

       2.       Plaintiff seeks an Order that clarifies a plan beneficiary’s rights to past and future

benefits under the terms of an employee welfare plan. Specifically, the Plaintiff seeks: a) a

declaration and enforcement of rights under the long-term disability insurance policies at issue

and/or the employee benefit plan (which is an “employee welfare benefit plan” as defined by

ERISA), b) a reinstatement of benefits, c) the payment of all back benefits due with pre-

judgment and post-judgment interest, d) the enforcement of rights under the long-term disability

insurance policy and/or the employee benefits plan, e) the clarification of rights to future benefits

under the long-term disability insurance policy and/or the employee benefits plan pursuant to 29

U.S.C. § 1132(a)(1)(B) and (a)(3), and f) an award of attorney's fees and costs.

       3.       Venue and jurisdiction are proper pursuant to 29 U.S.C. § 1132(f).
             Case 1:20-cv-00793-GLR Document 1 Filed 03/27/20 Page 2 of 4



                                                  PARTIES

        4.      Plaintiff is a former employee of Comcast Corporation (“The Employer”). While

employed there, and while covered by the Group Long Term Disability Plan for employees of

The Employer, Plaintiff became disabled as that term is defined by The Plan.

        5.      Comcast Corporation Long-Term Disability Plan (“The Plan”) is an employee

welfare benefit plan established under ERISA. The Plan is a fully insured long term disability

policy issued by the Defendant and the Defendant is fully responsible for any and all sums due

under the policy.

                            THE EMPLOYEE WELFARE BENEFIT PLAN

        6.          At all times relevant Plaintiff was employed by The Employer, in Maryland,

and was a plan participant in the Plan established by The Employer and insured by the Defendant

under ERISA.

        7.          The Employer is the Plan Administrator.

        8.          The Plan Administrator has delegated disability claims administration to the

Defendant.

        9.          The Employer and the Defendant are fiduciaries pursuant to 29 U.S.C. §

1133(2) and 29 C.F.R. § 2560.503-1(g) (1999) and/or “deemed fiduciaries” pursuant to 29

U.S.C. § 1002(21)(A) and 29 C.F.R. § 2560.503-1(g)(2) (1999).

        10.         The Defendant is responsible for conducting any ERISA mandated claim

evaluation and final review rests with The Defendant and with no other entity.

        11.         The Defendant, upon information and belief, has made all of the decisions

regarding Plaintiff’s claim for disability benefits in this case.




                                                   2
             Case 1:20-cv-00793-GLR Document 1 Filed 03/27/20 Page 3 of 4



                                       HISTORY OF THE CLAIM

        12.         Plaintiff worked for The Employer until he became disabled.

        13.         At all times relevant the Plaintiff has met the Plan’s definition of disability

        14.         The Plan provides for lost income benefits.

        15.         Plaintiff timely gave notice of disability and applied for disability benefits

under the Plan.

        16.         On January 11, 2019 the Defendant issued an “Adverse Benefit Decision” on

Plaintiff’s claim for benefits.

        17.         The Defendant has violated the plain language of the Plan; 29 U.S.C. 1133

(Claims procedure); and 29 U.S.C. 1104 (fiduciary duties).

        18.        The Plaintiff has exhausted pre-litigation remedies and that process ended by

way of a “Final Denial Letter” sent by The Insurance Company on October 9, 2019.

        19.         The Plaintiff is entitled to long-term disability benefits under the Plan,

including past due benefits; future benefits; pre-judgment interest; post-judgment interest and

attorney’s fees pursuant to ERISA.

        20.     The Plaintiff is entitled to these benefits because the benefits are permitted under

the policy issued by the Defendant; the Plaintiff has satisfied all conditions precedent to be

eligible to receive the benefits and Plaintiff has not waived or otherwise relinquished the

entitlement to the benefits.

                                            RELIEF SOUGHT

        The Plaintiff requests that this Court enter an Order declaring the following:

        1.         No deference be granted to the decision of the Defendant to deny benefits.

        2.         That the Plaintiff is entitled to long-term disability benefits under the policy.




                                                   3
            Case 1:20-cv-00793-GLR Document 1 Filed 03/27/20 Page 4 of 4



       3.         That the Plaintiff is entitled to payment of past due long-term disability

benefits and reinstatement to monthly benefits under The Plan.

       4.         That the Plaintiff is entitled to payment of pre- and post-judgment interest.

       5.         That the Plaintiff is entitled to payment of attorney’s fees and costs.

                                                      Respectfully submitted,

                                                      Joseph Courtock
                                                      By Counsel



                      /s/

Richard D. Carter
Richard D. Carter, LLC
416 Jefferson Street,
Annapolis, MD 21403
410- 268-2317 phone
703-542-1273 fax
rcarter@richcarterlaw.com
Counsel for Plaintiff




                                                 4
